Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 19, 2004 {People v Wiggins, 6 AD3d 634 [2004]), affirming a judgment of the County Court, Orange County, rendered October 25, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *979effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Miller, JJ., concur.